 



EXHIBIT 10.43

EMPLOYMENT AGREEMENT

          THIS AGREEMENT is made as of February 5, 2003, between Therma-Wave,
Inc., a Delaware corporation (the “Company”), and Boris Lipkin (“Executive”).

          In consideration of the mutual covenants contained herein and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

          1.   Employment. The Company shall employ Executive, and Executive
hereby accepts employment with the Company, upon the terms and conditions set
forth in this Agreement for the period beginning on the date hereof and ending
as provided in Section 5 hereof (the “Employment Period”).

          2.   Position and Duties.

                (a)     During the Employment Period, Executive shall serve as
the President and Chief Executive Officer of the Company and shall have the
normal duties, responsibilities, functions and authority of the President and
Chief Executive Officer, subject to the power and authority of the Board to
expand or limit such duties, responsibilities, functions and authority and to
overrule actions of officers of the Company. During the Employment Period,
Executive shall render such administrative, financial and other executive and
managerial services to the Company and its Subsidiaries, which are consistent
with Executive’s position as the Board may from time to time direct.

                (b)     During the Employment Period, Executive shall report to
the Board and shall devote his best efforts and his full business time and
attention (except for permitted vacation periods and reasonable periods of
illness or other incapacity) to the business and affairs of the Company and its
Subsidiaries. Executive shall perform his duties, responsibilities and functions
to the Company and its Subsidiaries hereunder to the best of his abilities in a
diligent, trustworthy, professional and efficient manner and shall comply with
the Company’s and its Subsidiaries’ policies and procedures in all material
respects.

                (c)     For purposes of this Agreement, “Subsidiaries” shall
mean any corporation or other entity of which the securities or other ownership
interests having the voting power to elect a majority of the board of directors
or other governing body are, at the time of determination, owned by the Company,
directly or through one of more Subsidiaries.

          3.   Compensation and Benefits.

                (a)     During the Employment Period, Executive’s base salary
shall be $320,000 per annum or such other rate as the Board may determine from
time to time (as adjusted from time to time, the “Base Salary”), which salary
shall be payable by the Company in regular installments in accordance with the
Company’s general payroll practices (in effect from time to time). In addition,
during the Employment Period, Executive shall be entitled to participate in all
of the Company’s employee benefit programs for which senior executive employees
of the

 



--------------------------------------------------------------------------------



 



Company and its Subsidiaries are generally eligible (together with the COBRA
Benefits defined below, the “Benefits”).

                (b)     During the Employment Period, the Company shall
reimburse Executive for all reasonable business expenses incurred by him in the
course of performing his duties and responsibilities under this Agreement which
are consistent with the Company’s policies in effect from time to time with
respect to travel, entertainment and other business expenses, subject to the
Company’s requirements with respect to reporting and documentation of such
expenses.

                (c)     In addition to the Base Salary, for each of the
Company’s fiscal years beginning with the 2004 fiscal year, Executive will be
eligible to earn a bonus of up to 50% of his Base Salary (the “Bonus”) based on
the Company achieving certain corporate performance goals and Executive
achieving certain individual goals. Each of the target amount of the Bonus, the
corporate performance goals and the individual goals shall be set annually by
the Board.

                (d)     During the Employment period, the Company shall provide
Executive with an automobile allowance in amount of $1000 per month (the
“Automobile Allowance”) to be used as Executive determines is necessary for the
use and maintenance of an automobile (including but not limited to lease
payments, licenses, insurance, gasoline and repairs).

                (e)     All amounts payable to Executive as compensation
hereunder shall be subject to all required and customary withholding by the
Company.

          4.   Stock Options. Executive shall be granted options for the
purchase of 500,000 shares of common stock of the Company at a price equal to
the closing price of such common stock on the Nasdaq National Market on the
business day preceding the meeting of the Board of Directors at which this
Agreement is approved and authorized. The term, vesting and other provisions
relating to such options shall be set forth in and governed by a stock option
agreement and the Company’s stock option plan.

          5.   Termination.

                (a)     The Employment Period (i) shall terminate upon
Executive’s resignation (other than for Good Reason) or death, (ii) shall
terminate upon Executive’s Disability, (iii) may be terminated by the Company at
any time for Cause (as defined below) or without Cause and (iv) may be
terminated by Executive for Good Reason.

                (b)     If the Employment Period is terminated by the Company
without Cause or by Executive for Good Reason, Executive shall be entitled to
receive the Base Salary, the Automobile Allowance and those certain benefits to
which Executive shall be entitled under the Consolidated Omnibus Budget
Reconciliation Act of 1985 upon timely Executive’s timely submission of an
appropriate application to the applicable insurance carrier and such insurance
carrier’s acceptance of such application (the “COBRA Benefits”) to be paid for
by the Company (collectively, the “Severance Payment”), in each case until the
date which is six (6) months after the date of such termination (the “Severance
Period”); provided that the portion of the Bonus that Executive would have been
entitled to receive for the fiscal year in which the Severance Period

-2-



--------------------------------------------------------------------------------



 



terminates shall be reduced proportionately by the ratio of the number of days
of such fiscal year not included in the Severance Period to the total number of
days in such fiscal year. The Severance Payment will be payable at such times as
such payments would have been payable had Executive not been terminated.
Notwithstanding this provision, Executive shall be entitled to receive the COBRA
Benefits following the Severance Period for the maximum time allowed under
applicable law to the extent Executive pays for such COBRA Benefits.
Notwithstanding anything in this Agreement to the contrary, the Company shall
have no obligation to pay any part or all of the Severance Payment if at any
time during the Severance Period Executive is in breach of Sections 6 through 9
hereof. If the Employment Period is terminated for any of the foregoing reasons,
the Severance Payment shall be reduced by fifty percent (50%) of the amount of
any compensation Executive receives in respect of any other employment during
the Severance Period. Upon request from time to time, Executive shall furnish
the Company with a true and complete certificate specifying any such
compensation due to or received by him. As a condition to the Company’s
obligations (if any) to make the Severance Payment pursuant to this
Section 5(b), Executive will execute and deliver a general release substantially
in the form of Exhibit A attached hereto.

                (c)     If the Employment Period is terminated as a result of
Executive’s Disability, Executive shall be entitled to receive the Severance
Payment until the date, which is twelve (12) months after the date of such
termination (the “Disability Severance Period”). Notwithstanding this provision,
Executive shall be entitled to receive the COBRA Benefits following the
Disability Severance Period for the maximum time allowed under applicable law to
the extent Executive pays for such COBRA Benefits.

                (d)     If the Employment Period is terminated by the Company
for Cause or is terminated upon Executive’s resignation (other than for Good
Reason) or death, Executive shall be entitled to receive the Base Salary through
the date of termination. If the Employment Period is terminated by Executive’s
death, the Board may, in its good faith determination, grant Executive the pro
rata portion of Executive’s Bonus that Executive would have received if
Executive had remained living until such Bonus had been granted.

                (e)     Except as specifically provided herein, all of
Executive’s rights to Benefits and bonuses which accrue or become payable after
the termination of the Employment Period shall cease upon such termination.

                (f)     For purposes of this Agreement, “Disability” shall mean
any physical or mental illness or incapacity of Executive if, as reasonably
determined by the Board in good faith, such illness or incapacity results in
Executive’s inability to perform his full-time duties and responsibility for the
Company (i) for a period of three consecutive months, (ii) for a period of six
(6) months in any twelve (12) month period, or (iii) at such time when
satisfactory medical evidence exists that Executive has a physical or mental
illness or incapacity that will likely prevent him from returning to the
performance of his work duties for six (6) months or longer.

                (g)     For purposes of this Agreement, “Cause” shall mean
(i) the commission of a felony or any other act or omission involving
dishonesty, disloyalty or fraud with respect to the Company or any of its
Subsidiaries or any of their customers or suppliers, (ii) conduct tending to

-3-



--------------------------------------------------------------------------------



 



bring the Company or any of its Subsidiaries into substantial public disgrace or
disrepute, (iii) substantial and repeated failure to perform duties as
reasonably direct by the Board, (iv) gross negligence or willful misconduct with
respect to the Company or any of its Subsidiaries, or (v) any other material
breach of this Agreement.

                (h)     For purposes of this Agreement, “Good Reason” shall mean
the occurrence (without Executive’s consent) of any one of the following acts by
the Company, or failure by the Company to act: (i) the assignment to Executive
of duties that represent a substantial adverse alteration in the nature or
status of his responsibilities as a senior executive officer of the Company,
except in the event Executive is unable to or fails to perform his normal
full-time duties and responsibility with the Company as a result of incapacity
due to physical or mental illness or incapacity; (ii) a reduction in the Base
Salary as in effect on the date hereof if there is not also a reduction in the
base salaries of a majority of the Company’s other senior executives; (iii) the
relocation of the Company’s principal executive offices to a location outside
the San Francisco Area (which includes the counties of San Francisco, Alameda,
Santa Clara, Contra Costa, San Mateo and Marin) or the Company’s requiring
Executive to be based anywhere other than the Company’s principal executive
offices (but not including required travel on the Company’s business); (iv) the
Company experiences a Change of Control (as defined below) and Executive is not
subsequently offered a comparable position to that of President and Chief
Executive Officer with comparable Base Salary, Bonus or Benefits; or (v) the
wrongful failure by the Company to pay to Executive any portion of the Base
Salary, Bonus, Automobile Allowance or Benefits, or to pay to Executive any
portion of an installment of deferred compensation or Benefits under any
deferred compensation or benefits program of the Company, within 45 days of the
date such Base Salary, Bonus, Automobile Allowance, compensation or Benefit is
due.

                (i)     For purposes of this Agreement, “Change of Control”
shall mean any transaction involving the Company and an Independent Third Party
or affiliated group of Independent Third Parties pursuant to which such party or
parties acquire (i) a majority of the outstanding shares of capital stock of the
Company entitled to vote in the election of the Board (whether by merger,
consolidation or sale or transfer of the Company’s capital stock) or (ii) all or
substantially all of the Company’s assets determined on a consolidated basis.

                (j)     For purposes of this Agreement, “Independent Third
Party” means any person who, immediately prior to the contemplated transaction,
does not own in excess of 5% of the capital stock on a fully diluted basis, who
is not controlling, controlled by or under common control with any such 5% owner
of the capital stock and who is not the spouse or descendant (by birth or
adoption) of any such 5% owner of the capital stock).

          6.   Confidential Information and Right to Company Materials.

                (a)     Executive acknowledges that the information,
observations and data (including Trade Secrets as defined below) obtained by him
while employed by the Company and its Subsidiaries concerning the business or
affairs of the Company, Sensys Instruments Corporation or any other Subsidiary
(“Confidential Information”) are the property of the Company or such Subsidiary.
Therefore, Executive agrees that he shall not disclose to any unauthorized
person or use for his own purposes any Confidential Information without the
prior

-4-



--------------------------------------------------------------------------------



 



written consent of the Board, unless and to the extent that the Confidential
Information becomes generally known to and available for use by the public other
than as a result of Executive’s acts or omissions. Executive shall deliver to
the Company at the termination or expiration of the Employment Period, or at any
other time the Company may reasonably request, all memoranda, notes, plans,
records, reports, computer tapes, printouts and software and other documents and
data (and copies thereof) embodying or relating to the Confidential Information,
Work Product (as defined below) or the business of the Company, Sensys
Instruments Corporation or any other Subsidiaries which he may then possess or
have under his control.

                (b)     Executive agrees that all styles, designs, lists,
materials, books, files, reports, correspondence, data, records, and other
documents pertaining to his employment or to any confidential information
referred to above (“Company Material”) used or prepared by, or made available
to, Executive, shall be and shall remain the property of the Company or its
designees. Upon the termination of Executive’s employment or the expiration of
this Agreement, all Company Materials shall be returned immediately to the
Company, and Executive shall not make or retain any copies or excerpts thereof.

                (c)     Executive represents and warrants to the Company that
Executive took nothing with him which belonged to any former employer when
Executive left his prior position and that Executive has nothing that contains
any information, which belongs to any former employer. If at any time Executive
discovers this is incorrect, Executive shall promptly return any such materials
to Executive’s former employer. The Company does not want any such materials,
and Executive shall not be permitted to use or refer to any such materials in
the performance of Executive’s duties hereunder.

          7.   Intellectual Property, Inventions and Patents. Executive
acknowledges that all discoveries, concepts, ideas, inventions, innovations,
improvements, developments, methods, designs, analyses, drawings, reports,
patent applications, copyrightable work and mask work (whether or not including
any confidential information) and all registrations or applications related
thereto, all other proprietary information and all similar or related
information (whether or not patentable) which relate to the Company’s or any of
its Subsidiaries’ actual or anticipated business, research and development or
existing or future products or services and which are conceived, developed or
made by Executive (whether above or jointly with others) while employed by the
Company or its predecessor and its Subsidiaries, whether before or after the
date of this Agreement (“Work Product”), belong to the Company or such
Subsidiary. Executive shall promptly disclose such Work Product to the Board
and, at the Company’s expense, perform all actions reasonably requested by the
Board (whether during or after the Employment Period) to establish and confirm
such ownership (including, without limitation, assignments, consents, powers of
attorney and other instruments).

          8.   Protection of Trade Secrets. Executive acknowledges and agrees
with the Company that Executive’s services to the Company require the use of
information including a formula, pattern, compilation, program, device, method,
technique, or process that the Company has made reasonable efforts to keep
confidential and that derives independent economic value, actual or potential,
from not being generally known to the public or to other persons who can obtain
economic value from its disclosure or use (“Trade Secrets”). Executive further

-5-



--------------------------------------------------------------------------------



 



acknowledges and agrees that the Company would be irreparably damaged if
Executive were to provide similar services requiring the use of such Trade
Secrets to any person or entity competing with the Company or engaged in a
similar business. Executive accordingly covenants and agrees with the Company
that during the period commencing with the date of this Agreement and ending on
the second anniversary of the date of the termination of Executive’s employment
with the Company (the “Protection Period”), Executive shall not, directly or
indirectly, either for himself or for any other individual, corporation,
partnership, joint venture or other entity, participate in any business in the
United States, Europe, China, Japan, Korea, Singapore and Taiwan in which he
would be required to employ, reveal, or otherwise utilize Trade Secrets used
hereafter by the Company but prior to the Executive’s termination. For purposes
of this Agreement, the term “participate in” shall include, without limitation,
having any direct or indirect interest in any corporation, partnership, joint
venture or other entity, whether as a sole proprietor, owner, stockholder,
partner, joint venturer, creditor or otherwise, or rendering any direct or
indirect service or assistance to any individual, corporation, partnership,
joint venture and other business entity (whether as a director, officer,
manager, supervisor, employee, agent, consultant or otherwise).

          9.     Nonsolicitation. During the Protection Period, Executive shall
not (i) induce or attempt to induce any employee of the Company to leave the
employ of the Company, or in any way interfere with the relationship between the
Company and any employee thereof, or (ii) induce or attempt to induce any
customer, supplier, licensee or other business relation of the Company to cease
doing business with the Company (including, without limitation, making any
negative statements or communications concerning the Company).

          10.     Executive’s Representations. Executive hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Executive do not and shall not conflict with, breach, violate or
cause a default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (ii) Executive is
not a party to or bound by any employment agreement, noncompete agreement or
confidentiality agreement with any other person or entity and (iii) upon the
execution and delivery of this Agreement by the Company, this Agreement shall be
the valid and binding obligation of Executive, enforceable in accordance with
its terms. Executive hereby acknowledges and represents that he has consulted
with independent legal counsel regarding his rights and obligations under this
Agreement and that he fully understands the terms and conditions contained
herein.

          11.     Survival. Sections 5 through 19 shall survive and continue in
full force in accordance with their terms notwithstanding the expiration or
termination of the Employment Period.

          12.     Notices. Any notice provided for in this Agreement shall be in
writing and shall be either personally delivered, sent by reputable overnight
courier service or mailed by first class mail, return receipt requested, to the
recipient at the address below indicated:

-6-



--------------------------------------------------------------------------------



 

      Notices to Executive:       Boris Lipkin
412 Sand Hill Circle
Menlo Park, CA 94025       Notices to the Company:       Therma-Wave, Inc.
1250 Reliance Way
Fremont, California 94539       With a copy to:       Kirkland & Ellis
777 S. Figueroa Street
Los Angeles, California 90017
Attn: Eva H. Davis

or such other address or to the attention of such other person as the recipient
party shall have specified by prior written notice to the sending party. Any
notice under this Agreement shall be deemed to have been given when so
delivered, sent or mailed.

          13.     Severability. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been contained herein.

          14.     Complete Agreement. This Agreement, those documents expressly
referred to herein and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

          15.     No Strict Construction. The language used in this Agreement
shall be deemed to be the language chosen by the parties hereto to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

          16.     Counterparts. This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.

          17.     Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive, the Company and their
respective heirs, successors

-7-



--------------------------------------------------------------------------------



 



and assigns, except that Executive may not assign his rights or delegate his
duties or obligations hereunder without the prior written consent of the
Company.

          18.     Choice of Law. All issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of California, without giving effect to any choice
of law or conflict of law rules or provisions (whether of the State of
California or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of California.

          19.     Amendment and Waiver. The provisions of this Agreement may be
amended or waived only with the prior written consent of the Company (as
approved by the Board) and Executive, and no course of conduct or course of
dealing or failure or delay by any party hereto in enforcing or exercising any
of the provisions of this Agreement (including, without limitation, the
Company’s right to terminate the Employment Period for Cause) shall affect the
validity, binding effect or enforceability of this Agreement or be deemed to be
an implied waiver of any provision of this Agreement.

-8-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date first written above.

        THERMA-WAVE, INC.         By: /s/ L. RAY. CHRISTIE  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Its: Chief Financial Officer           /s/ Boris Lipkin  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

  Boris Lipkin

 



--------------------------------------------------------------------------------



 



Exhibit A

GENERAL RELEASE

          I, Boris Lipkin, in consideration of and subject to the performance by
Therma-Wave, Inc., a Delaware corporation (together with its subsidiaries, the
“Company”), of its obligations under the Employment Agreement, dated as of the
date as of February 5, 2003 (the “Agreement”), do hereby release and forever
discharge as of the date hereof the Company and its affiliates and all present
and former directors, officers, agents, representatives, employees, successors
and assigns of the Company and its affiliates and the Company’s direct or
indirect owners (collectively, the “Released Parties”) to the extent provided
below.



1.   I understand that any payments or benefits paid or granted to me under
paragraph 5(b) of the Agreement represent, in part, consideration for signing
this General Release and are not salary, wages or benefits to which I was
already entitled. I understand and agree that I will not receive the payments
and benefits specified in paragraph 5(b) of the Agreement unless I execute this
General Release and do not revoke this General Release within the time period
permitted hereafter or breach this General Release. Such payments and benefits
will not be considered compensation for purposes of any employee benefit plan,
program, policy or arrangement maintained or hereafter established by the
Company or its affiliates. I also acknowledge and represent that I have received
all payments and benefits that I am entitled to receive (as of the date hereof)
by virtue of any employment by the Company.   2.   Except as provided in
paragraph 4 below and except for the provisions of my Employment Agreement which
expressly survive the termination of my employment with the Company, I knowingly
and voluntarily (for myself, my heirs, executors, administrators and assigns)
release and forever discharge the Company and the other Released Parties from
any and all claims, suits, controversies, actions, causes of action,
cross-claims, counter-claims, demands, debts, compensatory damages, liquidated
damages, punitive or exemplary damages, other damages, claims for costs and
attorneys’ fees, or liabilities of any nature whatsoever in law and in equity,
both past and present (through the date this General Release becomes effective
and enforceable) and whether known or unknown, suspected, or claimed against the
Company or any of the Released Parties which I, my spouse, or any of my heirs,
executors, administrators or assigns, may have, which arise out of or are
connected with my employment with, or my separation or termination from, the
Company (including, but not limited to, any allegation, claim or violation,
arising under: Title VII of the Civil Rights Act of 1964, as amended; the Civil
Rights Act of 1991; the Age Discrimination in Employment Act of 1967, as amended
(including the Older Workers Benefit Protection Act); the Equal Pay Act of 1963,
as amended; the Americans with Disabilities Act of 1990; the Family and Medical
Leave Act of 1993; the Worker Adjustment Retraining and Notification Act; the
Employee Retirement Income Security Act of 1974; any applicable Executive Order
Programs; the Fair Labor Standards Act; or their state or local counterparts; or
under any other federal, state or local civil or human rights law, or under any
other local, state, or federal law, regulation or ordinance; or under any public
policy, contract or tort, or under common

A-1



--------------------------------------------------------------------------------



 





    law; or arising under any policies, practices or procedures of the Company;
or any claim for wrongful discharge, breach of contract, infliction of emotional
distress, defamation; or any claim for costs, fees, or other expenses, including
attorneys’ fees incurred in these matters) (all of the foregoing collectively
referred to herein as the “Claims”).   3.   I represent that I have made no
assignment or transfer of any right, claim, demand, cause of action, or other
matter covered by paragraph 2 above.   4.   I agree that this General Release
does not waive or release any rights or claims that I may have under the Age
Discrimination in Employment Act of 1967 which arise after the date I execute
this General Release. I acknowledge and agree that my separation from employment
with the Company in compliance with the terms of the Agreement shall not serve
as the basis for any claim or action (including, without limitation, any claim
under the Age Discrimination in Employment Act of 1967).   5.   In signing this
General Release, I acknowledge and intend that it shall be effective as a bar to
each and every one of the Claims hereinabove mentioned or implied. I expressly
consent that this General Release shall be given full force and effect according
to each and all of its express terms and provisions, including those relating to
unknown and unsuspected Claims (notwithstanding any state statute that expressly
limits the effectiveness of a general release of unknown, unsuspected and
unanticipated Claims), if any, as well as those relating to any other Claims
hereinabove mentioned or implied. I acknowledge and agree that this waiver is an
essential and material term of this General Release and that without such waiver
the Company would not have agreed to the terms of the Agreement. I further agree
that in the event I should bring a Claim seeking damages against the Company, or
in the event I should seek to recover against the Company in any Claim brought
by a governmental agency on my behalf, this General Release shall serve as a
complete defense to such Claims. I further agree that I am not aware of any
pending charge or complaint of the type described in paragraph 2 as of the
execution of this General Release.   6.   I represent that I am not aware of any
claim by me other than the claims that are released by this Agreement. I
acknowledge that I am familiar with the provisions of California Civil Code
Section 1542, which provides as follows:       “A GENERAL RELEASE DOES NOT
EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS
FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF KNOWN BY HIM MUST HAVE
MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”       Being aware of such
provisions of law, I agree to expressly waive any rights I may have thereunder,
as well as under any other statute or common law principles of similar effect.  
7.   I agree that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Company, any Released Party or myself of any improper
or unlawful conduct.

A-2



--------------------------------------------------------------------------------



 





8.   I agree that I will forfeit all amounts payable by the Company pursuant to
the Agreement if I challenge the validity of this General Release. I also agree
that if I violate this General Release by suing the Company or the other
Released Parties, I will pay all costs and expenses of defending against the
suit incurred by the Released Parties, including reasonable attorneys’ fees, and
return all payments received by me pursuant to the Agreement.   9.   I agree
that this General Release is confidential and agree not to disclose any
information regarding the terms of this General Release, except to my immediate
family and any tax, legal or other counsel I have consulted regarding the
meaning or effect hereof or as required by law, and I will instruct each of the
foregoing not to disclose the same to anyone.   10.   Any non-disclosure
provision in this General Release does not prohibit or restrict me (or my
attorney) from responding to any inquiry about this General Release or its
underlying facts and circumstances by the Securities and Exchange Commission
(SEC), the National Association of Securities Dealers, Inc. (NASD), any other
self-regulatory organization or governmental entity.   11.   I agree to
reasonably cooperate with the Company in any internal investigation or
administrative, regulatory, or judicial proceeding. I understand and agree that
my cooperation may include, but not be limited to, making myself available to
the Company upon reasonable notice for interviews and factual investigations;
appearing at the Company’s request to give testimony without requiring service
of a subpoena or other legal process; volunteering to the Company pertinent
information; and turning over to the Company all relevant documents which are or
may come into my possession all at times and on schedules that are reasonably
consistent with my other permitted activities and commitments. I understand that
in the event the Company asks for my cooperation in accordance with this
provision, the Company will reimburse me solely for reasonable travel expenses,
including lodging and meals, upon my submission of receipts.   12.   I agree not
to disparage the Company, its past and present investors, officers, directors or
employees or its affiliates and to keep all confidential and proprietary
information about the past or present business affairs of the Company and its
affiliates confidential unless a prior written release from the Company is
obtained. I further agree that as of the date hereof, I have returned to the
Company any and all property, tangible or intangible, relating to its business,
which I possessed or had control over at any time (including, but not limited
to, company-provided credit cards, building or office access cards, keys,
computer equipment, manuals, files, documents, records, software, customer data
base and other data) and that I shall not retain any copies, compilations,
extracts, excerpts, summaries or other notes of any such manuals, files,
documents, records, software, customer data base or other data.   13.  
Notwithstanding anything in this General Release to the contrary, this General
Release shall not relinquish, diminish, or in any way affect any rights or
claims arising out of any breach by the Company or by any Released Party of the
Agreement after the date hereof.

A-3



--------------------------------------------------------------------------------



 





14.   Whenever possible, each provision of this General Release shall be
interpreted in, such manner as to be effective and valid under applicable law,
but if any provision of this General Release is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this General Release shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

BY SIGNING THIS GENERAL RELEASE, I REPRESENT AND AGREE THAT:



(a)   I HAVE READ IT CAREFULLY;   (b)   I UNDERSTAND ALL OF ITS TERMS AND KNOW
THAT I AM GIVING UP IMPORTANT RIGHTS, INCLUDING BUT NOT LIMITED TO, RIGHTS UNDER
THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED, TITLE VII OF THE
CIVIL RIGHTS ACT OF 1964, AS AMENDED; THE EQUAL PAY ACT OF 1963, THE AMERICANS
WITH DISABILITIES ACT OF 1990; AND THE EMPLOYEE RETIREMENT INCOME SECURITY ACT
OF 1974, AS AMENDED;   (c)   I VOLUNTARILY CONSENT TO EVERYTHING IN IT;   (d)  
I HAVE BEEN ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING IT AND I HAVE
DONE SO OR, AFTER CAREFUL READING AND CONSIDERATION I HAVE CHOSEN NOT TO DO SO
OF MY OWN VOLITION;   (e)   I HAVE HAD AT LEAST 21 DAYS FROM THE DATE OF MY
RECEIPT OF THIS RELEASE SUBSTANTIALLY IN ITS FINAL FORM ON      ,     TO
CONSIDER IT AND THE CHANGES MADE SINCE THE      ,      VERSION OF THIS RELEASE
ARE NOT MATERIAL AND WILL NOT RESTART THE REQUIRED 21-DAY PERIOD;   (f)   THE
CHANGES TO THE AGREEMENT SINCE      ,     EITHER ARE NOT MATERIAL OR WERE MADE
AT MY REQUEST.   (g)   I UNDERSTAND THAT I HAVE SEVEN DAYS AFTER THE EXECUTION
OF THIS RELEASE TO REVOKE IT AND THAT THIS RELEASE SHALL NOT BECOME EFFECTIVE OR
ENFORCEABLE UNTIL THE REVOCATION PERIOD HAS EXPIRED;   (h)   I HAVE SIGNED THIS
GENERAL RELEASE KNOWINGLY AND VOLUNTARILY AND WITH THE ADVICE OF ANY COUNSEL
RETAINED TO ADVISE ME WITH RESPECT TO IT; AND   (i)   I AGREE THAT THE
PROVISIONS OF THIS GENERAL RELEASE MAY NOT BE AMENDED, WAIVED, CHANGED OR
MODIFIED EXCEPT BY AN INSTRUMENT

A-4



--------------------------------------------------------------------------------



 





    IN WRITING SIGNED BY AN AUTHORIZED REPRESENTATIVE OF THE COMPANY AND BY ME.

          DATE:   February 5, 2003        /s/ Boris Lipkin


--------------------------------------------------------------------------------

Boris Lipkin

A-5